UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4419


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LOUIS VINCENT BROWN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:07-cr-00422-PMD-l)


Submitted:    April 8, 2009                 Decided:   April 27, 2009


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished by per curiam opinion.


Joshua S. Kendrick, Columbia, South Carolina, for Appellant.
Alston Calhoun Badger, Jr., Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Louis Vincent Brown pled guilty pursuant to a plea

agreement to conspiracy to possess with intent to distribute

five grams or more of cocaine base, in violation of 21 U.S.C.

§ 841(a)(1) (2006) (Count One), use of a firearm in furtherance

of    a   drug    trafficking   offense,       in   violation        of       18   U.S.C.

§ 924(c)(1)(A)(i)      (2006)   (Count       Two), *   and    being       a    felon   in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2) (2006) (Count Three), and was sentenced to a total of

262 months in prison.       Brown timely appealed.

             Counsel for Brown filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no meritorious grounds for appeal, but questioning whether

the district court properly accepted Brown’s guilty pleas and

sentenced Brown as a career offender.                  Brown filed a pro se

brief arguing (l) the Government breached the plea agreement

when it argued for a career offender sentence enhancement, (2)

Brown was denied the effective assistance of counsel, and (3)

the    district     court   erred   in   sentencing          Brown    as       a   career

offender.     Finding no reversible error, we affirm.




      *
       Brown entered a guilty plea to Count Two pursuant to North
Carolina v. Alford, 400 U.S. 25 (1970).



                                         2
                                            I.

            Counsel     first    questions         whether     the    district       court

properly accepted Brown’s guilty pleas.                      Our careful review of

the record convinces us the district court complied with the

mandates of Fed. R. Crim. P. 11.                    Further, the court ensured

that   Brown     entered       his     pleas       knowingly     and    voluntarily,

including his Alford plea to Count Two, and that the pleas were

supported by an independent factual basis.                       United States v.

DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).



                                            II.

            Counsel     next     questions         whether    the    district        court

properly    designated     Brown       as   a     career   offender,        noting    that

Brown’s predicate offenses were imposed under South Carolina’s

Youthful Offender Act, S.C. Code Ann. §§ 29-19-10 to -160 (2005

Cum.   Supp.).        However,       counsel      concedes     the    district       court

properly determined that Brown’s state convictions were adult

convictions,     for    which     Brown      received      and   served       an     adult

sentence.        We    agree    that    the       convictions       under    the     state

Youthful Offender Act were properly considered in designating

Brown a career offender.             See USSG §§ 4B1.1, 4B1.2 cmt. n.1; cf.

United States v. Mason, 284 F.3d 555 (4th Cir. 2002) (remanding

for a determination of whether Mason received adult sentence of

over one year and one month).

                                            3
               In his pro se brief, Brown argues that he was denied

his Sixth Amendment right to effective assistance of counsel

when counsel advised him to plead guilty in the absence of a

factual basis to support the plea to Count Two.                                  As we have

found    an    adequate   factual       basis       for       the   Alford    plea,       it   is

apparent on the current record that this claim lacks merit.                                    We

have     examined     Brown’s     other       pro        se    claims      and     find    them

similarly without merit.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                 This court

requires that counsel inform Brown, in writing, of the right to

petition      the   Supreme     Court    of       the    United     States       for   further

review.       If Brown requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in    this      court        for        leave      to     withdraw        from

representation.       Counsel’s motion must state that a copy thereof

was served on Brown.

               We dispense with oral argument because the facts and

legal    contentions      are    adequately             presented     in     the    materials

before    the    court    and    argument         would       not   aid    the     decisional

process.

                                                                                       AFFIRMED



                                              4